Case 0:19-cr-60198-UU Document 60 Entered on FLSD Docket 03/13/2020 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 19-60198-CR-UNGARO/HUNT(s)

 UNITED STATES OF AMERICA

 v.

 JERMAINE WILLIAMS,

       Defendant.
 _____________________________/

             GOVERNMENT=S SECOND SPEEDY TRIAL ACT STATUS REPORT

        The United States of America, by and through its undersigned Assistant United States

 Attorney, pursuant to Local Rule 88.5 of the Local Rules of the United States District Court for

 the Southern District of Florida, files this Government’s Speedy Trial Act Status Report.

        1.      The government reports that as of March 13, 2020, the Speedy Trial Act

 computation as to the defendant, Jermaine Williams, is as follows:

                                Gross Time Elapsed = 219 days
                                Excludable Time = 182 days
                                Includable Time = 37 days
                                Net Time Remaining = 33 days
                                Final Date Upon Which the Defendant can be Tried = April 29,
                                2020, which is 33 days after the Speedy Trial Act clock resumes
                                running at the conclusion of the two-week period commencing on
                                March 27, 2020.

        2.      On July 11, 2019, an indictment [DE 1] in this case was issued by a Federal Grand

 Jury in Fort Lauderdale, Florida.

        3.      On August 6, 2019, subsequent to the government’s petition [DE 4], a Writ of

 Habeas Corpus Ad Prosequendum was issued commanding the U.S. Marshals to produce the

 defendant, who was confined in the Paul Rein Detention Center having been unable to post bond

 in a state case, before the court on August 7, 2019, for an initial appearance in this case [DE 4].
Case 0:19-cr-60198-UU Document 60 Entered on FLSD Docket 03/13/2020 Page 2 of 4




         4.       August 7, 2019, the defendant had his initial appearance before a U.S. Magistrate

 Judge in Fort Lauderdale, Florida [DE 6]. Id. The defendant had his arraignment the same day.

 Id. On August 8, 2019, is day one (1) for purposes of counting the gross number of days from the

 triggering of the Speedy Trial Act. See 18 U.S.C. ' 3161(c)(1). On August 16, 2019, the Court

 issued an order setting calendar call for September 11, 2019 [DE 10].

         5.       The time period of non-excludable speedy trial days that elapsed between August

 8, 2019 through September 11, 2019, was 35 days.

         6.       On September 12, 2019, the Court set a change of plea date for October 30, 2019,

 and issued an order “the period of the delay resulting from [] this Order Setting Plea Date, to-wit;

 the date of this Order to and including the date of the above reference plea hearing, shall be deem

 excludable time in accordance with the provisions of the Speedy Trial Act, 18 U.S.C. § 3161 et

 seq.” [DE 12]. The time period of excludable speedy trial days that elapsed between September

 12, 2019 through October 30, 2019, was 48 days.

         7.       On October 30, 2019, the Court reset a change of plea date for November 18, 2019,

 [DE 13]. The time period of excludable speedy trial days that elapsed between October 13, 2019

 through November 18, 2019, was 19 days.

         8.       On November 20, 2020, the defendant made an oral motion for a continuance, and

 the Court set a Calendar Call for January 2, 2020 [DE 15].1 The time period of excludable speedy

 trial days that elapsed between November 21, 2019 through January 2, 2020, was 45 days.

         9.       On December 13, 2019, the Defendant filed a Motion to Suppress Evidence and



 1. Out of an abundance of caution the United States is including two days of non-excludable days under the Speedy
 Trial Act, but maintains that the two-day delay was attributable to the defendant.

                                                        2
Case 0:19-cr-60198-UU Document 60 Entered on FLSD Docket 03/13/2020 Page 3 of 4




 Statements [DE 19]. On January 31, 2020, the Honorable Judge Patrick Hunt issued a Report and

 Recommendation denying the Defendant’s Motion to Suppress [DE 32].

        10.     On January 2, the defendant made an oral motion for a continuance, and the Court

 set a Calendar Call for February 12, 2020 [DE 15]. The time period of excludable speedy trial

 days that elapsed between January 3, 2020 through February 12, 2020, was 40 days.

        11.     On February 12, 2020, defendant made an oral motion for a continuance, and the

 Court set a Calendar Call for March 11, 2020 [DE 37]. The Court issued an order excluding the

 days “to and including the date trial is commenced” through March 16, 2020. Id. The time

 period of excludable speedy trial days that elapsed between February 12, 2020 through March 13,

 2020, is 30 days.

        12.     Undersigned government counsel conferred with Carter Hillstrom, counsel for the

 defendant, concerning the contents of this Speedy Trial Act Status Report, and Mr. Hillstrom

 agrees with the contents of this report.

                                                    Respectfully submitted,

                                                    ARIANA FAJARDO ORSHAN
                                                    UNITED STATES ATTORNEY

                                             By:     /s/ Scott R. Strauss
                                                    Scott R. Strauss
                                                    Assistant United States Attorney
                                                    Fla. Bar. No. 74425
                                                    500 E. Broward Blvd. Seventh Floor
                                                    Fort Lauderdale, Florida 33393
                                                    Tel: (954) 660-5960
                                                    Scott.Strauss@usdoj.gov




                                                3
Case 0:19-cr-60198-UU Document 60 Entered on FLSD Docket 03/13/2020 Page 4 of 4




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on March 13, 2020, I electronically filed the foregoing with

 the Clerk of the Court using CM/ECF.



                                          /s/ Scott R. Strauss
                                          Scott R. Strauss
                                          Assistant United States Attorney




                                             4
